DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 61/345,055, 61/345,022, 61/372,050, and 61/385,844, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The listed applications do not disclose a wheel assembly as recited.  Accordingly, claims 1-20 are not entitled to the benefit of the prior applications listed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warring et al. (US 2010/0094310 A1).
With regard to claim 1, Warring et al. teach an insertion device, comprising: a housing having a distal opening at a distal end and a proximal opening at a proximal end (Fig. 6 member 27); a sheath coupled to the proximal end of the housing, the sheath having an interior in communication with the proximal opening (Fig. 6 member 1); a guidewire extending through the proximal opening and into the sheath (Fig. 6 member 11), the guidewire including a feature to limit distal advancement of the guidewire (Fig. 6 member 24, [0114] the guidewire is attached to the spool which coupled with the length of the guidewire necessarily provides a limit to the distal advancement); and a wheel assembly rotatably coupled to the housing, the wheel assembly operably coupled to the guidewire, the wheel assembly configured to rotate distally advance the guidewire through the distal opening of the housing (Fig. 6 member 21, coupled to the housing via the various intervening structures, [0113]).
With regard to claims 2 and 4, see at least second wheel 22 (Fig. 6, [0113]).
With regard to claim 3, the wheels are adjacent the distal opening (Fig. 6).
With regard to claim 5, the guidewire is wrapped around member 24 which would form a U-shaped bend.
With regard to claim 6, see needle 8 and catheter 13 (Fig. 6).
With regard to claim 7, see needle hub 6 which is attached to the proximal end of 27 via the intervening device structures.
With regard to claim 8, member 23 is taken as the carriage (Fig. 6).
With regard to claim 9, member 12 is taken as a filament which is coupled to the wheel assembly and carriage via intervening device structure.  Movement of 21 advances the guidewire and rotates the carriage 23 in the distal direction.
With regard to claim 11, needle 8 is attached to the proximal end of 27 via the intervening device structures (Fig. 6).  The support structure is taken as 2 (Fig. 6).
With regard to claim 13, Warring et al. teach an insertion device, comprising: a housing having a distal opening at a distal end and a proximal opening at a proximal end (Fig. 6 member 27); a pigtail coupled to the proximal end of the housing, the pigtail having an interior in communication with the proximal opening (Fig. 6 member 1, the term pigtail is not accorded any particular structure as the specification refers to 524 and 724 as the pigtail members which appear to be elongated members with a slight curve, there is no further structural description in the specification or claim, member 1 also has a curve); a guidewire extending through the proximal opening and into the pigtail (Fig. 6 member 11), the guidewire including a feature to limit distal advancement of the guidewire (Fig. 6 member 24, [0114] the guidewire is attached to the spool which coupled with the length of the guidewire necessarily provides a limit to the distal advancement); and a wheel assembly rotatably coupled to the housing, the wheel assembly operably coupled to the guidewire, the wheel assembly configured to rotate distally advance the guidewire through the distal opening of the housing (Fig. 6 member 21, coupled to the housing via the various intervening structures, [0113]).
With regard to claims 14 and 16, see at least second wheel 22 (Fig. 6, [0113]).
With regard to claim 15, the wheels are adjacent the distal opening (Fig. 6).
With regard to claim 17, see needle 8 and catheter 13 (Fig. 6).
With regard to claim 18, member 23 is taken as the carriage (Fig. 6).
With regard to claim 19, member 12 is taken as a filament which is coupled to the wheel assembly and carriage via intervening device structure.  Movement of 21 advances the guidewire and rotates the carriage 23 in the distal direction.
With regard to claim 20, needle 8 is attached to the proximal end of 27 via the intervening device structures (Fig. 6).  The support structure is taken as 2 (Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warring et al. (US 2010/0094310 A1) as applied to claim 11 above, and further in view of Woehr et al. (US 2005/0004532 A1).
With regard to claim 12, Warring et al. teach a device substantially as claimed but do not disclose a door hingedly attached to the housing.  However, Woehr et al. teach a hinged door at the distal opening which supports the needle and retains it safely after use (Fig. 1 member 3, [0042]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a hinged door in Warring et al. as in Woehr et al. as Woehr et al. teach this is beneficial for protecting the user from the needle. 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive. Applicant argues that the Examiner alleges Warring shows a proximal opening at member 1 and there is no opening at 1.  This is not what is presented in the rejection.  As rejected member 27 is taken as the housing.  The proximal opening is found at the proximal end of 27, generally in the area of 2 where 1 is inserted into 27 (Fig. 6).  Member 1 is considered as the sheath which is coupled to the proximal end of housing 27.  Though Warring may refer to member 1 as a housing this does not prevent it from also being considered as a sheath.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783